Citation Nr: 1516202	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right foot disability. 

2.  Entitlement to service connection for hypercholesterolemia.

3.  Entitlement to service connection for left leg edema.

4.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to June 1974, from May 1982 to March 1988, and from April 1989 to June 2008.

This case comes Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over this appeal is with the RO in Portland, Oregon.

The Veteran provided testimony at a February 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for left leg edema is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During a February 2015 hearing, the Veteran requested a withdrawal of the appeal of the claim for service connection for a right foot disability.

2.  Hypercholesterolemia is a laboratory finding which indicates elevated cholesterol, but it is not a disability for VA compensation purposes.

3.  The Veteran's lumbar spine disability has been productive of painful motion and limitation of flexion to, at worst 85 degrees following repetitive motion testing.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the claim for service connection for a right foot disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Hypercholesterolemia is not a disability for which service connection may be granted and service connection for hypercholesterolemia is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for an initial rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014). Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2014).

On the record during a February 2015 hearing, the Veteran requested withdrawal of the appeal of the claim for service connection for a right foot disability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Thus, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.


Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated January 2008 and February 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Hypercholesterolemia 

The Veteran claims that he is entitled to service connection for hypercholesterolemia.  VA medical records and a January 2008 VA examination show that the Veteran has a diagnosis of hypercholesterolemia.  Hypercholesterolemia is excessive cholesterol in the blood.  Elevated cholesterol is a laboratory test result and not, in and of itself, a disability.  61 Fed. Reg. 20,440 (May 7, 1996); Martinak v. Nicholson, 21 Vet.App. 447 (2007).  Hypercholesterolemia is not shown to be indicative of a chronic disability for VA compensation purposes.  Therefore, service connection is not available for hypercholesterolemia, because it is not a disability for VA purposes for which service connection can be granted.

Therefore, in the absence of competent, persuasive evidence of a disability manifested by, or associated with, the finding of hypercholesterolemia, the record presents no predicate for a grant of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypercholesterolemia and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

A September 2008 RO rating decision awarded service connection for degenerative disc disease of the lumbar spine with a 10 percent rating under Diagnostic Code 5242 (degenerative arthritis of the spine).  

Schedular ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2014).  

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2014). 

Associated objective neurologic abnormalities are to be rated separately.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a , Plate V (2014).  The normal combined normal range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014). 

Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1) (2014). 

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

A review of the service medical records shows mild narrowing of the L4-5 intervertebral disc space and degenerative changes.

On VA examination in January 2008, the Veteran reported chronic low back pain due to repetitive lifting in his capacity as a storekeeper.  He reported flare-ups occurring at most two times per year caused by activity or repetitive lifting.  He denied the use of assistive devices, pain radiating beyond the back, or neurological symptoms.  The examiner noted a normal gait and posture.  The examiner noted the Veteran had minimal discomfort and no indication of limitation due to pain, weakness, fatigue, lack of endurance, or incoordination on repeat testing.  Neurologic examination was intact with normal strength and sensory examination in the lower extremities.  Radiographs of the lumbar spine revealed moderate spondylosis.  The diagnosis was multilevel degenerative disc disease with pelvic tilt with chronic musculoligamentous strain of the lumbar spine, with intermittent flare-ups causing pain and spasm.  

On VA examination in October 2012, the Veteran reported his lumbar spine disability was about the same since the previous VA examination.  He reported flare-ups made it difficult to bend over the sink and shave.  Range of motion revealed forward flexion to 90 degrees, extension to 20 degrees with pain at 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees, left lateral rotation to 25 degrees with pain at 15 degrees.  Following repetitive motion testing, there was forward flexion to 85 degrees, extension to 20 degrees, pain on movement, and interference with sitting, standing, and/ or weight-bearing.  The examiner noted diffuse lumbosacral tenderness, right worse than left.  The examiner noted guarding and/or muscle spasms were present but did not result in abnormal gait or spinal contour.  Muscle strength testing was normal.  Sensory examination was normal.  Straight leg tests were negative.  The examiner noted the Veteran had no radicular pain or signs or symptoms due to radiculopathy.  The examiner indicated there were no other neurologic abnormalities or findings related to the thoracolumbar spine.  The examiner indicated there was no IVDS or incapacitating episodes.  The Veteran reported the functional impact on his ability to work included not lifting, carrying, pushing, and pulling greater than 20 pounds due to risk of flares.  The examiner stated that the Veteran's lumbar spine disability was stable and mild to moderate in severity.

During the February 2015 Board hearing, the Veteran reported that his lumbar spine disability was static.  He reported use of medication on flare-ups due to over exertion and denied any radiation of pain going down into the legs.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for a lumbar spine disability.  To warrant a 20 percent rating, there must be evidence of limitation of flexion with flexion of greater than 30 degrees, but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2014).  On VA examination in February 2008, there was no evidence of abnormal gait or guarding.  The October 2012 VA examiner noted guarding and/or muscle spasms were present, but did not result in abnormal gait or spinal contour.  The same examiner concluded that the Veteran's lumbar spine disability was mild to moderate in severity and stable.  Similarly, during the Board hearing, the Veteran indicated that his lumbar spine disability had not worsened and was static.  Here, neither lay nor medical evidence establish that flexion is functionally limited to 30 to 60 degrees.  Rather, the October 2010 VA examination found that the Veteran retains useful flexion to 85 digress after repetitive motion testing.  While the Veteran's private and VA treatment records contain notations of back pain treated with pain reliever, the Veteran has provided no evidence or reports from a private or VA clinician that suggest that the severity of symptomatology demonstrated on the VA examinations was inaccurate.  He has also not alleged that he had any functional limitation not already contemplated.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran reported muscle spasm and demonstrated functional limitations, there is no indication that any functional limitation resulted in additional disability not already compensated. 

Reference is made to Diagnostic Code 5003 for degenerative arthritis of the spine under Diagnostic Code 5242.  Under Diagnostic Code 5003, a maximum rating of 10 percent is provided for degenerative arthritis of a major joint or group of minor joints that is established by x-ray findings with pain and noncompensable limitation of motion.  Here, as the Veteran's lumbar spine disability is already rated 10 percent disabling, a higher rating is not possible under Diagnostic Code 5003.  A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

Consideration has been given to assigning a higher rating under Diagnostic Code 5243 for IVDS.  Although the Veteran reported flare-ups involving a total down time of 20 hours and the need for spine manipulation on two occasions in his November 2008 notice of disagreement, there was no evidence of IVDS on VA examinations.  Additionally, none of the VA treatment records show incapacitating episodes as defined by VA regulation.  Thus, the Veteran is not entitled to an increased rating based upon incapacitating episodes.

Consideration has been given to assigning a separate rating for neurological abnormalities related to the lumbar spine disability.  However, the Board notes that neurological abnormalities have not been noted.  The Veteran denies any neuroglial abnormalities related to the spine.  Therefore, a separate rating for the neurological manifestations of the Veteran's lumbar spine disability is not warranted.

Consideration has been given to assigning staged ratings.  However, at no time has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that lumbar spine disability has not significantly changed and a uniform rating is warranted. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating for all the time periods under consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for the lumbar spine disability reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional, when considering the Veteran's service-connected disabilities, that would make the schedular criteria inadequate.

In the case at hand, the record shows that the manifestations of the lumbar spine disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the lumbar spine disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated range of motion.  In addition, the evidence does not show frequent hospitalizations or that the lumbar spine disability caused marked interference with employment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Accordingly, the Board finds that a rating in excess of 10 percent is not warranted.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).



ORDER

The appeal of the claim for service connection for a right foot disability is dismissed.

Service connection for hypercholesterolemia is denied.

An initial rating in excess of 10 percent for a lumbar spine disability is denied.


REMAND

A remand is necessary to obtain a new opinion as to the etiology of the Veteran's left leg edema.  On VA examination in 2008, the examiner diagnosed swelling of the left calf on a temporary basis of unknown etiology but possibly related to venous stasis.  The Board notes that no reasoning was provided as to why the etiology was unknown and no attempt was made to provide an opinion as to whether it was related to service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, in October 2009, a VA treatment provider indicated that the Veteran's reports of left lower leg pain could be radiation of knee pain.  This evidence suggests that the Veteran's left leg edema may be related to a service-connected left knee disability.  Thus, the Board finds that the medical evidence is inadequate to make a decision on this claim and that an additional VA examination and medical opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

All available VA and non-VA treatment records are obtained.  38 U.S.C.A. § 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA and non-VA treatment records and associate them with the record. 

2.  Schedule the Veteran for a VA examination to determine the etiology of any left leg edema disability.  The examiner must review the claims file and must note that review in the report.  Any tests and studies deemed necessary by the examiner should be reported in detail.  The examiner should provide the following information:

(a)  Diagnose any left leg edema disability found.

(b)  Opine as to whether it is at least as likely as not (50 percent probability or more) that any left leg edema disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.

(c)  Opine whether it is at least as likely as not (50 percent probability or more) that any left leg edema disability is proximately due to or caused by a service-connected left knee disability.

(d)  Opine whether it is at least as likely as not (50 percent probability or more) that any left leg edema disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected left knee disability.

3.  Then, readjudicate the claim, to include consideration of secondary service connection.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


